Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (D’Emic, J.), dated December 23, 2011, which denied his motion pursuant to CPL 440.20 to vacate an amended judgment of the same court rendered July 29, 2011, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, and imposing a term of imprisonment upon his previous conviction of criminal contempt in the first degree. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the order is affirmed.
The defendant moved pro se pursuant to CPL 440.20 to vacate an amended judgment. We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P, Hall, Austin and Sgroi, JJ., concur.